Citation Nr: 0403771	
Decision Date: 02/10/04    Archive Date: 02/23/04	

DOCKET NO.  02-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
thoracic spine fracture with degenerative disc disease, 
currently evaluated at 30 percent. 

2.  Entitlement to an effective date prior to July 1, 2003, 
for additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that denied the benefits sought on appeal.  The 
veteran, who had active service from November 1955 to 
October 1957, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.  

The issue of entitlement to an increased evaluation for 
residuals of a thoracic spine fracture with degenerative disc 
disease will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this issue on appeal has been obtained. 

2.  The veteran's marriage to his first wife was terminated 
by a final judgment of divorce dated in April 1961.  

3.  The veteran married his current and second wife in 
August 1959.  

4.  At the time of the veteran's marriage to his second and 
current wife in August 1959 there was in existence a prior 
undissolved marriage to his first wife that represented a 
legal impediment to the veteran's second marriage.


CONCLUSION OF LAW

The requirements for additional compensation for a dependent 
spouse prior to July 1, 2003, have not been met.  38 U.S.C.A. 
§§ 103, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.102, 3.159, 3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

However, the Board observes that the record on appeal does 
not reflect that the veteran was notified of the provisions 
of the VCAA, including the evidence necessary to substantiate 
his claim and the division of responsibilities between the VA 
and the veteran for obtaining that evidence in connection 
with his claim for an earlier effective date for additional 
compensation for a dependent spouse.  In any event, the Board 
would observe that the Statement of the Case provided to the 
veteran notified him of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In this case, the relevant and probative evidence 
consists of evidence regarding the veteran's two marriages 
and his divorce from his first wife.  That evidence is 
associated with the claims file.  Therefore, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi,16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 
15 Vet. App. 143 (2002) (VCAA not applicable where law, not 
the factual evidence, is dispositive.)  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case, and that the case is ready for appellate review.

The basic facts in this case are not in dispute.  When the 
veteran filed an initial claim for VA benefits in 
January 1989, he also submitted evidence concerning his 
marital status.  A marriage certificate shows that the 
veteran married Pauline in August 1959.  However, also 
submitted was a final judgment of divorce which shows the 
veteran's first wife, Connie, was granted a divorce from the 
veteran in April 1961.  After notifying the veteran of the 
denial of his claim for additional compensation for a 
dependent spouse in January 2003, the veteran submitted a 
marriage certificate reflecting a marriage between himself 
and Pauline in June 2003.  

The rating decision dated in October 2002 increased the 
evaluation for the veteran's thoracic spine disability from 
20 percent to 30 percent effective March 30, 1999.  The 
veteran was notified of that determination and of his right 
to receive additional compensation for dependents provided 
that a completed VA Form 21-686C (Declaration of Status of 
Dependents) was submitted.  A VA Form 21-686C was received 
from the veteran in October 2002 with a marriage certificate 
showing a marriage to Pauline in August 1959, and a copy of 
her birth certificate.  On that form the veteran reported 
that he had been married once to Pauline and that the 
marriage occurred in August 1959.

Under VA laws and regulations, an additional amount of 
compensation may be payable for a spouse where a veteran is 
entitled to compensation based on disability evaluated as 
30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2).  "Spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
§ 3.1(j).  38 C.F.R. § 3.50(a).  A "marriage" means a 
marriage valid under the law of the place where the parties 
reside at the time of marriage, or the law of the place where 
the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  Furthermore, the 
effective date for an award of additional compensation for a 
dependent wife in this case is the later of the date 
dependency arises or the effective date of the qualifying 
disability rating, provided evidence of the dependency is 
received within one year of the notification of such rating 
action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  

In this case, the evidence clearly establishes that at the 
time of the veteran's second marriage, he had a prior 
undissolved marriage to his first wife.  While the veteran 
has related that his first wife informed him that his 
marriage had been dissolved, the divorce decree from his 
first marriage clearly shows that the first marriage was not 
dissolved until April 1961.  However, the record also clearly 
shows that the veteran entered into his second marriage in 
August 1959.  Suffice it to note that it is an axiom of 
family law that there can be but one legal marriage in effect 
at a time.  

Therefore, the Board must conclude that the veteran's second 
marriage was invalid for VA purposes in this case because of 
the existence of a prior undissolved marriage.  Consequently, 
the RO was correct in denying additional compensation 
benefits for a dependent spouse based on the evidence of 
record at the time of the January 2003 decision.  Benefits 
were subsequently established when the veteran submitted 
evidence of a current valid marriage to his second wife in 
June 2003, with payment of the additional benefits effective 
July 1, 2003.  The RO's adjudication in this matter is 
correct, and the Board finds that an effective date prior to 
July 1, 2003, for additional compensation for a dependent 
spouse is not established.  

The Board has considered whether the provisions pertaining to 
deemed valid marriages might be applicable in this case.  For 
example, the veteran contends that he married his second wife 
without knowledge of any legal impediment to the marriage, 
having been informed by his first wife that the divorce had 
been finalized, and that the veteran and his second wife 
purportedly held themselves out to the public as husband and 
wife, based on the representation in the Notice of 
Disagreement that the veteran had two children with his 
second wife, and that his second wife was recognized as the 
legal spouse of the veteran by the Social Security 
Administration.  See 38 U.S.C.A. § 103(a); 38 C.F.R. §§ 3.52, 
3.205(c).  

However, these provisions all provide for a deemed valid 
marriage in situations when a surviving spouse is attempting 
to establish a valid marriage to a deceased veteran.  There 
is no provision in VA laws and regulations for a veteran to 
establish a deemed valid marriage while he is alive.  A 
living veteran must provide proof of marriage as provided in 
38 C.F.R. § 3.205, or in this case, a copy of the public 
record of marriage, and if necessary, proof that the marriage 
was valid under the law of the place where the parties 
resided at the time of the marriage.  Since the veteran was 
unable to establish that his original second marriage was 
valid in August 1959, because of the existence of a prior 
undissolved marriage, benefits could not be paid for a 
dependent spouse until such time as a legally recognized 
marriage had occurred, which in this case, occurred in 
June 2003.  


ORDER

Additional compensation for a dependent spouse prior to 
July 1, 2003, is denied.


REMAND

A preliminary review of the record with respect to the claim 
for an increased evaluation for the veteran's thoracic spine 
disability discloses a need for further development prior to 
appellate review.  In this regard, the Board observes that 
the criteria contained in the Schedule for Rating 
Disabilities of the spine were amended effective 
September 26, 2003.  However, the RO has not had an 
opportunity to address the amended schedular criteria in this 
case.  Accordingly, this matter must be addressed by the RO 
initially in order to preserve the veteran's right to one 
review on appeal.  See 38 U.S.C.A. § 7104(a) ("All questions 
in a matter which under § 511(a) of this Title is subject to 
a decision by the Secretary shall be subject to one review on 
appeal to the Secretary.  Final decisions on such appeals 
shall be made by the Board.")  As a result, further 
adjudicative action by the RO is necessary in this case.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
will be returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified if 
further action is required on his part.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should ensure that the notice 
and assistance requirements of the VCAA 
have been satisfied.  

2.  The RO should review the medical 
evidence of record to determine whether 
the medical evidence is sufficient to 
decide the claim under the amended 
criteria contained in the Schedule for 
Rating Disabilities of the spine.  If the 
evidence is insufficient to evaluate the 
disability, the veteran should be 
afforded another VA examination of his 
thoracic spine to ascertain the severity 
and manifestations of that disability.  

3.  The RO should consider the veteran's 
claim for an increased evaluation for his 
thoracic spine disability under the 
amended criteria contained in the 
Schedule for Rating Disabilities of the 
spine that became effective September 26, 
2003.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.  



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



